FLETCHER, Judge
(dissenting):
The Air Force Court of Military Review issued a pro forma opinion in this case affirming appellant’s conviction. In view of the sheer number of police investigatory improprieties in this case and the impact such practices, might have on the military justice system, I find its reticence surprising.
The question I will address is the admissibility of Cady’s testimony at appellant’s court-martial. In Michigan v. Tucker, 417 U.S. 433, 94 S.Ct. 2357, 41 L.Ed.2d 182 (1974), the Supreme Court upheld the admissibility of testimony of a witness discovered by the police as a result of a statement made by an accused not properly advised of his Miranda1 rights. See United States v. Leiffer, 13 M.J. 337, 346-47 (C.M.A.1982) (Fletcher, J., concurring in the result); United States v. Ricks, 2 M.J. 99 (C.M.A. 1977). However, the Court made clear that a mere violation of the prophylactic standards of Miranda was substantively different from police conduct which compels an accused to involuntarily incriminate himself. Id. at 439-46, 94 S.Ct. at 2361. Here appellant was compelled under a threat of violence to identify his accomplice Cady and also provide a statement implicating Cady in the crime. This situation is materially different from that presented in Michigan v. Tucker, supra, and accordingly, its rationale does not dictate the admissibility of the challenged testimony of Cady in the present case.
The majority opinion partially intones the litany of improper police conduct in this case and the inadmissibility of some evidence secured as a result thereof. In my opinion, it stops too short. The entire course of police conduct in this case reflects genuine compulsion reminiscent of the historical proceedings against which the Fifth Amendment was directed. See Michigan v. Tucker, supra. Particularly offensive is the fact that the police compelled appellant to incriminate his accomplice and in turn used this information to derive testimony from the accomplice against appellant at his court-martial. This was not the posture of the discovered witness in United States v. Ceccolini, 435 U.S. 268, 98 S.Ct. 1054, 55 L.Ed.2d 268 (1978), nor was the link between the police illegality and the challenged testimony so direct and flagrant. On due-process grounds, I would hold the testimony of Cady was inadmissible and reverse appellant’s conviction. See Mincey v. Arizona, 437 U.S. 385, 396-402, 98 S.Ct. 2408, 2415-19, 57 L.Ed.2d 290 (1978).

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).